The petition in error was filed June 10, 1935, and on the 25th day of September, 1935, plaintiff in error filed its brief. No brief has been filed by the defendant in error nor excuse offered for such failure. Under such circumstances, it is not the duty of the court to search the record for some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief of the plaintiff in error, the court will reverse the cause in accordance with the prayer of the plaintiff in error.
The cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and enter judgment for the defendant.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.